Citation Nr: 1525961	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  11-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right knee degenerative arthritis prior to December 18, 2006.  

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis on or after December 18, 2006 (excluding a temporary total evaluation from March 15, 2007, to May 1, 2007).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to October 1973.  He also had subsequent service with the Oklahoma Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted service connection for right knee degenerative arthritis and assigned a 10 percent evaluation effective from June 18, 2010.  In a June 2011 rating decision, the RO subsequently assigned the Veteran's right knee degenerative arthritis a noncompensable evaluation effective from October 6, 2005; a 10 percent evaluation from December 18, 2006; a 100 percent evaluation from March 15, 2007, based on surgical or other treatment necessitating convalescence; and a 10 percent evaluation from May 1, 2007.  

The Board previously remanded this case in March 2014 for additional development.  The case has since been returned for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.

The issue of entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis on or after December 18, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 18, 2006, there was objective evidence showing right knee arthritis, and the Veteran had painful motion.   

2.  Prior to December 18, 2006, the Veteran did not have right knee ankylosis, flexion limited to 60 degrees, extension limited to 5 degrees, recurrent subluxation or lateral instability, the removal of semilunar cartilage, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for right knee degenerative arthritis prior to December 18, 2006, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5003, 5256-5263 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for his right knee disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to higher initial evaluation for this disability.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Board notes that the Veteran testified at his March 2012 hearing that he was treated for his right knee disorder by a private physician, Dr. P. (initial used to protect privacy).  The case was then remanded by the Board, in part, to obtain these records.  Review of the claims file shows that a letter was sent to the Veteran in April 2014 requesting that provide authorization for the AMC to request such records on his behalf.  However, the Veteran did not return the form, nor did he submit the records himself.  Consequently, VA does not have the necessary authorization to request such records, which may have been helpful to his claim.  It is ultimately a claimant's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.  38  C.F.R. § 3.159.  The Board further notes that the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that it may adjudicate the claim based upon the evidence of record.

The Board also notes that the Veteran was afforded VA examinations for his right knee disorder in September 2010 and April 2014.  However, these VA examinations are not relevant to the period prior to December 18, 2006.  The RO first acknowledged a claim for service connection for a right knee disorder after December 18, 2006.  As such, VA did not afford the Veteran an examination prior to that date and to remand for one at this juncture would serve no useful purpose.  The Board has considered whether a retrospective medical opinion could be helpful in this case; however, such an opinion would be based on the Veteran's reported history, which is already of record, as there is no contemporaneous medical evidence available.  As noted above, the Board did attempt to obtain relevant medical evidence during this time period, but the Veteran did not provide the necessary authorization for VA to request such records.  Moreover, as discussed below, the Veteran himself reported to VA doctors that his symptoms increased in December 2006 following a work-related injury.  Therefore, the Board concludes that a remand to afford the Veteran a VA examination or to obtain a medical opinion would be futile. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In addition, the Board concludes that there was substantial compliance with the March 2014 remand.  As discussed above, the Board had noted the Veteran's March 2012 testimony that he had been treated by Dr. P., a private physician, for the preceding 10 to 12 years.  As those records would be relevant to the appeal period, the Board directed that the AOJ request that the Veteran provide authorization to obtain the evidence on his behalf.  In April 2014, the AMC sent a letter to the Veteran requesting that he complete a VA Form 21-4142 for Dr. P.  However, he did not respond to the letter.  In addition, the Veteran was afforded a VA examination to ascertain the current severity and manifestations of his disability.  Therefore, the Board finds that the AMC substantially complied with the remand directives.

Moreover, as noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in March 2012.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran was asked questions regarding his symptomatology.  The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Fenderson, 12 Vet. App. at 126-27.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

The Court has clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran is currently assigned a noncomepnsable evaluation effective from October 6, 2005, to December 18, 2006, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated. 38 C.F.R. § 4.71a, Diagnostic Code 5263.

In addition, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 10 percent evaluation for his right knee degenerative arthritis prior to December 18, 2006, but no higher.

Initially, the Board notes that there is very limited evidence available to decide this appeal.  There is no contemporaneous medical evidence available for consideration.  The Board emphasizes that the Veteran was given the opportunity to submit his private medical records or to authorize VA to request such records on his behalf, but he did not respond.  Such evidence could have been helpful to his case.  The duty to assist is not a one-way street. See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Board will proceed with adjudication based on the evidence of record.

There is no evidence documenting any range of motion findings during this appeal period.  Thus, the evidence does not show that the Veteran has flexion limited to 45 degrees or extension limited to 10 degrees.  As such, the Veteran is not entitled to an increased evaluation under Diagnostic Codes 5260 and 5261.  

Nevertheless, the Board notes that there is x-ray evidence showing that the Veteran has arthritis.  Indeed, a December 2006 MRI revealed mild osteoarthritis.  Although the Veteran has not been shown to have compensable limitation of motion, he is competent to report painful motion and his functional limitations.  Section 4.59 provides that "[i]t is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint." 38 C.F.R. § 4.59. Read together, Diagnostic Code 5003 and section 4.59 thus prescribe that a painful major joint or group of joints affected by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a 10 percent rating, even though there is no actual limitation of motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board concludes that he is entitled to a 10 percent evaluation prior to December 18, 2006.

The Board has considered whether the Veteran is entitled to a higher or separate evaluation prior to December 18, 2006, under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran had ankylosis of his right knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, the removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 (genu recurvatum).  There is simply no evidence of such manifestations.  As noted above, there is no medical evidence available for this time period, and the Veteran never identified or stated that he was experiencing such symptoms prior to December 18, 2006.  Indeed, he only referred to pain and functional limitations.

In making this determination, the Board further observes that VA treatment records dated in December 2006 indicate that the Veteran reported twisting his right knee at work.  It was noted that he had some problems in the past, but nothing like the symptoms he experienced with the December 2006 injury.  The VA treatment records document a MRI revealing a complex tear in the lateral meniscus of the right knee sustained during that injury.  VA treatment records dated in January 2007 and February 2007 also note that the Veteran had recently injured his right knee and tore his meniscus.  However, there is no indication in the evidence, including the Veteran's own reports, that he tore his meniscus prior to December 2006.  Rather, it seems that his symptoms increased following that injury.

Based on the foregoing, the Board finds that the Veteran is entitled to an initial 10 percent evaluation prior to December 18, 2006.  However, the preponderance of the evidence is against a higher evaluation during that time period.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right knee disorder, prior to December 18, 2006, is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria contemplate his primary complaints during that time, which were pain and functional loss.  There are higher ratings available under the diagnostic codes for various symptoms of the disorders, but the Veteran's disability was not productive of such manifestations.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disorder for the period from October 6, 2005, to December 18, 2006, under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was not raised by the Veteran or evidence of record.  While the Veteran alleged that his knee pain presented challenges for him while at work, there was no contention made that the Veteran was not able to work during that time period, nor does the evidence suggest unemployability.  Indeed, the Veteran's medical records show that he was working during the relevant time period, as he sought treatment for a work injury in December 2006.  Further, the Veteran made no claim for TDIU, nor offered any testimony in that regard at his March 2012 hearing.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A 10 percent evaluation for right knee degenerative knee arthritis from October 6, 2005, to December 17, 2006, is granted.


REMAND

The Board finds that there are conflicting medical opinions of record regarding the Veteran's right knee symptoms on or after December 18, 2006.  The Veteran was afforded two VA examinations in September 2010 and April 2014 in connection with his claim.  These examinations found no instability or locking, and he had a normal gait and normal range of motion.  On the other hand, the Veteran submitted an independent medical examination from a private doctor in February 2015.  In contrast, this examination report documented instability, locking of the knee, and a gait abnormality.  This examination report also contradicts the Veteran's sworn testimony in March 2012.  For example, he had denied having any locking at that time.  In light of the conflicting evidence of record and a possible potential worsening of the Veteran's right knee disorder, the Board finds that an additional VA examination and medical opinion are needed.  

The AOJ should also attempt to secure any additional, ongoing treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right knee degenerative arthritis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also request any outstanding, relevant VA medical records.

2.  After completing the foregoing, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee degenerative arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  Any abnormalities in the Veteran's gait should also be noted, and the examiner should state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


